Citation Nr: 0009881	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension, based on the need for 
regular aid and attendance, or by reason of being permanently 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The Board notes that the veteran's Substantive Appeal, which 
he submitted and the RO marked as received in June 1997, was 
untimely, notwithstanding his having been advised, in a 
February 1997 cover letter to the SOC of the same date, that 
he had 60 days (i.e., until April 1997) to perfect the appeal 
that he initiated in January 1997 of the March 1996 rating 
decision, and that, if he did not submit his Substantive 
Appeal within that timeframe, his appeal would be "closed."

Appellate review of an RO decision is initiated by an NOD, 
and is completed by a Substantive Appeal after an SOC is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (1999).  Except for simultaneously contested claims, 
which this case is not, a Substantive Appeal must be filed 
within 60 days from the date of the SOC, or within the 
remainder of the one-year period from the date of the 
notification of the action appealed, whichever is later.  
38 C.F.R. § 20.302(b) (1999).  Thus, in the present case, the 
veteran had until April 1997 -- 60 days after the February 
1997 SOC -- within which to file his Substantive Appeal, and 
he failed to do so.

The United States Court of Veterans Appeals (known as the 
United States Court of Appeals for Veterans Claims since 
March 1999, hereinafter referred to as "the Court") has 
said that, by regulation, an appellant's formal appeal must 
consist of either a VA Form 1-9, or correspondence containing 
the necessary information.  See, Roy v. Brown, 5 Vet. 
App. 554, 555 (1993), citing 38 C.F.R. § 20.202.  The formal 
appeal, according to the Court, permits the appellant to 
consider the reasons for an adverse RO determination, as 
explained in the SOC, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
See, Roy, at 555, citing 38 U.S.C.A. § 7105(d)(3).  The time 
barrier imposed by the cited regulation for the perfection of 
an appeal can, however, be extended for good cause shown, as 
long as the request is made in writing prior to the 
expiration of the time limit in question.  If the appellant 
does not file his or her Substantive Appeal within the 
allowed timeframe, he or she is "statutorily barred from 
appealing the RO decision."  See, Roy, at 556.

The above notwithstanding, the Board notes that, in Rowel v. 
Principi, 4 Vet. App. 9 (1993), the Court held that the 
appellant's failure to file a timely Substantive Appeal does 
not automatically foreclose an appeal, render a claim final, 
or deprive the Board of jurisdiction.  The pertinent laws and 
regulations provide that an RO may close an appeal for 
failure to respond to the SOC.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  They do not require an RO to close a 
claim in that situation; nor do they provide that the claim 
will become final if the claimant fails to file a timely 
Substantive Appeal.  See, Rowell, at 17.  Thus, in Rowell, 
the Court held that the appellant's failure to file a timely 
Substantive Appeal did not render the claim final or defeat 
the Board's jurisdiction over the claim, where the RO and the 
Board had accepted his late Substantive-Appeal filing and had 
not closed the claim.  Id.  

In the case at hand, there is no indication that the RO 
indeed "closed" the present appeal for failure to file a 
timely Substantive Appeal, and because it appears to have 
treated the June 1997 filing as timely, "there is no 
problem, with regard to the timeliness of the filing of the 
[Substantive Appeal], which would deprive the Board of 
jurisdiction over this case... ."  See, Rowell, at 17-18.  See 
also, Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  In light 
of the above, the Board is of the opinion that the appeal of 
the RO's March 1996 denial of a claim of entitlement to 
special monthly pension based on the need for regular aid and 
attendance, or by reason of being permanently housebound, is 
properly before the Board.


FINDING OF FACT

It has not been objectively shown that the veteran is a 
patient in a nursing home, or that he is hospitalized, 
institutionalized, bedridden, housebound, blind, helpless, or 
nearly helpless or blind so as to be considered in need for 
regular aid and attendance, and he does not have a single 
disability rated as 100 percent disabling, in addition to a 
disability rated at least as 60 percent disabling, involving 
different anatomical segments or bodily systems.


CONCLUSION OF LAW

Special monthly pension benefits based on the need for 
regular aid and attendance, or by reason of being permanently 
housebound, are not warranted.  38 U.S.C.A. §§ 1502(b),(c), 
1521(d),(e) (West 1991); 38 C.F.R. §§ 3.351, 3.352(a) 
(1999). 


REASONS AND BASES FOR THE FINDING AND CONCLUSION

The applicable VA laws and regulations:

Where an otherwise eligible veteran is in need for regular 
aid and attendance or is considered to be permanently 
housebound, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. § 3.351(a)(1) 
(1999).  For pension purposes, a person shall be considered 
to be in need for regular aid and attendance if such person 
is (1) a patient in a nursing home on account of mental or 
physical incapacity, or (2) helpless or blind, or so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person.  See, 38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351(c) (1999).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following:

1.  Inability of the claimant to dress or 
undress himself or herself or to keep 
himself or herself ordinarily clean and 
presentable.

2.  Frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid.

3.  Inability of the claimant to feed 
himself or herself through loss of 
coordination of the upper extremities or 
though extreme weakness.

4.  Inability of the claimant to attend 
to the wants of nature.

5.  Physical or mental incapacity of the 
claimant, which requires care or 
assistance on a regular basis to protect 
him or her from the hazards or dangers 
incident to his or her daily environment.

See, 38 C.F.R. § 3.352(a) (1999).

"Bedridden," a proper basis for the determination, is 
defined as that condition which, through its essential 
character, actually requires that a claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  It is not required that all the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (1999).

In order to qualify for housebound benefits, the controlling 
law and regulations require that the claimant have a single 
disability ratable at 100 percent disabling as a prerequisite 
to such benefits.  The veteran must also have (1) an 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) be permanently housebound by reason of disability or 
disabilities.  The "permanently housebound" requisite will 
be considered to have been met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area due to a disability or disabilities, and it is 
reasonably certain that the disability or disabilities and 
the resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (1999). 

The veteran's contentions and the factual background:

The veteran contends that he is entitled to special monthly 
pension on account of his need for regular aid and 
attendance, or by reason of being permanently housebound.

A careful review of the evidentiary record reveals that the 
veteran has been in receipt of nonservice-connected pension 
benefits since July 1993, and that his nonservice-connected 
disabilities are the following:  seizure disorder, mixed, 
rated as 40 percent disabling; pseudoaphakia, right eye, 
rated as 30 percent disabling; primary dementia, mild, 
competent, rated as 30 percent disabling; and lumbar 
paravertebral myositis, benign prostatic hypertrophy, and 
degenerative joint disease of the right shoulder, all rated 
as noncompensable; for a combined rating of 70 percent.

The Board notes that the competent evidence in the file, 
which includes reports of medical examinations conducted in 
October 1995 and February 1998, is sufficient for purposes of 
reviewing the present claim for special monthly pension, as 
this evidence, to be discussed in the following pages, 
provides objective answers to the question of whether the 
criteria for special monthly pension are met in this 
particular case.

According to the report of an October 1995 VA aid and 
attendance/housebound medical examination, the veteran, a 65-
year old well-groomed individual in clean, casual attire, 
reported several seizure episodes in the past, involving loss 
of consciousness and tonic clonic convulsions, which had not 
recurred, notwithstanding his having stopped taking Dilantin 
a year prior to the examination.  He gave a history of heavy 
alcohol intake and cigarette smoking in the past, and said 
that he had cataracts in both eyes, the one in the right eye 
having already been excised.  He also indicated that he had 
had a negative prostate biopsy.  Regarding his occupational 
history, he stated that he worked for 30 years as an 
industrial sewing machines mechanic.  On examination, it was 
noted that the veteran was well nourished and well developed, 
and that he had an erect posture and a normal gait.  He had 
no restrictions in his use of his upper extremities, with 
which he was noted to be able to carry out activities of 
daily living, as well as to attend to the needs of nature by 
himself, without assistance.  Similarly, he had no 
restrictions in the use of his lower extremities, and he was 
able to ambulate well without deficit in weightbearing, 
balance, or propulsion, and had no limitation of motion, nor 
deformities, of the spine.

The above report also reveals that, regarding his capacity to 
protect himself, the veteran was able to carry out activities 
of daily living and attend to the needs of nature by himself, 
without assistance, and was also able to travel out of his 
home to get haircuts, go to the grocery store and attend 
medical appointments.  He did so, however, in the company of 
his sister because of his past history of seizures, and also 
because she drove him to these places in her car.

In a typical day, the veteran would get up around seven in 
the morning, and would then walk to the bathroom to wash his 
face, brush his teeth, and shave, although he would only 
shave every other day.  After getting dressed, he would be 
served breakfast, which he had at the table by himself.  He 
then went back to bed, where he spent most of the day doing 
nothing, only getting up to attend to the needs of nature 
and, later, at midday, when called to have lunch.  After 
lunch, he went back to bed again, where he spent most of the 
afternoon.  He would remain without taking a bath for two to 
three days, but he did so on his own initiative.  He would go 
out to buy things to the grocery store or to the barber shop, 
usually in the company of his sister, but could do so alone.  
He had dinner between six and six thirty in the evening, and 
laid in bed after dinner until falling asleep, usually around 
ten in the evening.  He did not watch TV, nor listened to the 
radio, nor read.

The above report further reveals that the veteran was able to 
ambulate for yet undetermined distances, without tiring, 
could leave his home at will, and usually did so in the 
company of his sister because of his history of seizures, and 
because she drove him to places.  In the examiner's opinion, 
the veteran was not able to manage his benefit payments, and 
the diagnoses were listed as follows:  (1) see psychiatric 
report; (2 seizure disorder, history of; (3) chronic 
"ethanolism," by history; (4) status post excision, 
cataract right eye; and (5) lenticular opacity left eye, 
history of.

According to the report of an October 1995 VA mental 
disorders examination, the veteran had psychiatric 
hospitalizations in 1989 and 1990, but had no active 
psychiatric prescriptions currently.  He was on treatment 
with Dilantin, and his record showed diagnoses of a seizure 
disorder, alcohol dependence, amnestic disorder, and primary 
degenerative dementia.  He had been unemployed for the last 
15 years, and currently lived with his sister and her family.  
He denied alcohol intake for some time, which was confirmed 
by his sister, who said that he spent all day in bed, that he 
had had a period of homelessness, living on the streets, and 
that he could only go out of the house to very close places, 
as he needed her supervision at all times.

The above report describes the veteran as a clean, adequately 
dressed and groomed individual, who was alert, oriented to 
person, place, month and day, and who had an anxious and 
depressed mood.  His affect was blunted, his attention and 
concentration were fair, and his memory was poor.  His speech 
was clear and coherent, he was not hallucinating, and he was 
not suicidal nor homicidal.  His insight and judgment were, 
however, poor, but he exhibited good impulse control.  In the 
examiner's opinion, the veteran was not considered competent 
to handle VA funds.  Primary degenerative dementia, mild, and 
alcohol dependence, in remission, were diagnosed, and a 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.

In February 1998, the veteran was re-examined by the VA 
psychiatrist who conducted the VA mental disorders 
examination of October 1995.  This time, the examiner noted 
again that the veteran had no psychiatric prescriptions in 
the computer files, and that he had no active psychiatric 
treatment.  The veteran reported that he got irritable and 
agitated easily, and that he stayed all day at home.  His 
sister indicated that she was the veteran's tutor for his 
Social Security benefits, and that she provided for 
everything for him, although he paid her for rent and 
services.  On examination, the veteran was again described as 
a clean, adequately dressed and groomed individual, who was 
alert and oriented in the three spheres.  His mood was 
anxious, his affect was blunted, and he exhibited "an 
oddness of behavior."  His attention was good, his 
concentration and memory were fair, and his speech was clear 
and coherent.  He was not hallucinating, he was not suicidal 
or homicidal, his insight and judgment were fair, and he 
exhibited good impulse control.  In the examiner's opinion, 
the veteran was considered competent to handle VA funds.  The 
diagnoses were listed as schizophrenia, residual type, and 
alcohol dependence, in remission, and a GAF score of 55 was 
again assigned.

The record also reveals that the VA physician who conducted 
the VA aid and attendance examination of October 1995 re-
examined the veteran in February 1998.  In the report 
reflecting this recent aid and attendance medical 
examination, it was noted that the veteran had been suffering 
from seizures for five years, with tonic-clonic convulsions 
associated with loss of consciousness, deviation of the eyes 
and expulsion of foamy saliva from the mouth.  The seizures 
had started at a rate of one or two episodes per month, 
although there had been no episodes since starting treatment 
with Dilantin, other than one at a time when he stopped 
taking the medication.  The veteran's medical history also 
included the excision of a cataract at the San Juan, VA 
hospital three years before, with subsequent prescription of 
corrective lenses, with which he was able to read.  The 
veteran indicated that he had an immature cataract in the 
left eye and that, while he was able to read with that eye, 
he saw everything blurred with it.  He also reported a 
history of heavy alcohol intake over the weekends for over 30 
years, as well as an ongoing history of cigarette smoking at 
a rate of one pack per day for over 45 years, and said that 
he underwent a "transrectal" biopsy under sonogram guidance 
in the past, which had been negative for prostate carcinoma.

According to the above report, the veteran was brought to the 
examination office by his sister, by private car, he was not 
hospitalized, and was not bedridden.  Regarding the question 
of whether his best corrected vision was 5/200 or worse, the 
examiner answered "no," and he also indicated that the 
veteran appeared able to manage his benefit payments.  As to 
the question of what the veteran did on a typical day, the 
examiner said that the veteran would get up, brush his teeth, 
rinse his mouth, shave, and get dressed in the bathroom, and 
would then have a cup of coffee and walk to the table for 
breakfast fixed by his sister.  He would occasionally walk 
for the same to a nearby cafeteria.  After breakfast, he 
would sit to watch TV, which was practically all he did most 
of the time, or else read the newspapers.  He then had lunch 
at midday.  After that, he would go back to watch TV or read 
newspapers or magazines.  It was noted that "[h]e may bathe 
late at night before going to sleep or else late in the 
morning."  He had dinner around six in the evening, and then 
he watched TV after dinner until midnight, when he went to 
sleep.

The above report further reveals that the veteran was well 
groomed, and dressed in clean casual attire.  He was 
described as a well-developed, well-nourished individual, who 
had an erect posture and a normal gait.  Regarding his upper 
extremities, it was noted that there were no restrictions, as 
the veteran "is thus far still able to carry out activities 
of daily living as well as to attend to [the] needs of nature 
without any assistance."  Regarding his lower extremities, 
it was noted that there were no restrictions either, as the 
veteran was "able to walk well doing so with adequate 
propulsion and balance without deficit in weightbearing," 
and "was able to walk well without assistance for yet 
undetermined distances without tiring."  There was no 
limitation of motion, or deformity, of the spine, either, and 
there was no need for, nor use of, any mechanical aid.  
Regarding the circumstances under which the veteran would 
leave the home or immediate premises, it was noted that he 
would only leave his home to attend medical appointments, 
purchase groceries, purchase the newspaper, or else going on 
errands.  A seizure disorder, under treatment, status post 
excision eye cataract with laser rays, right eye, and 
immature cataract, left eye, were diagnosed, and the reader 
was referred to the psychiatric report already discussed in 
this decision, for the psychiatric assessment.

Legal analysis, finding and conclusion:

As to the veteran's alleged need for regular aid and 
attendance, the medical evidence in the record does not 
demonstrate that his vision is so impaired as to satisfy the 
criteria cited above.  In particular, it has not been shown 
that the vision impairment that the veteran suffers from 
renders him blind, or so nearly blind as that term is 
construed in the applicable VA regulation.  Likewise, the 
record does not show that the veteran currently resides in a 
nursing home, as it has been noted that he resides at home, 
with his sister and her family.

With regard to the veteran's ability to care for himself, the 
Board notes that the competent evidence in the record 
demonstrates that the veteran "is ... still able to carry out 
activities of daily living as well as to attend to [the] 
needs of nature without any assistance," and to "walk well 
doing so with adequate propulsion and balance without deficit 
in weightbearing."

Based on the above findings, the Board concludes that special 
monthly pension benefits, on account of the need for regular 
aid and attendance, are not warranted in the present case.  
Having so determined, it is now incumbent upon the Board to 
ascertain whether special monthly pension may be assigned on 
the basis of being housebound.  Again, the Board concludes 
that such benefits cannot be granted.

As discussed above, special monthly pension based on 
housebound status is appropriate when the veteran has a 
single permanent disability deemed 100 percent disabling by 
the RO.  The most recent rating decision wherein the RO set 
forth the ratings assigned for the nonservice-connected 
disabilities, which was that promulgated in March 1996, shows 
that this criterion is not satisfied.  To the contrary, this 
rating decision shows that there is one disability that is 
rated as 40 percent disabling, two disabilities rated as 30 
percent disabling, and the remaining disabilities all rated 
as noncompensable.

Special monthly pension based on housebound status may also 
be granted when the veteran is institutionalized, or when 
there is essential confinement to the dwelling and the 
immediate premises.  In the case herein, it must be 
reiterated that the evidentiary record reveals that the 
veteran resides with his sister and her family, is not 
bedridden, is not institutionalized, and is not essentially 
confined to his dwelling and its immediate premises, as he 
leaves his house occasionally, in order to go to the 
supermarket, attend medical appointments, and run errands, 
and it is not shown otherwise than that he could leave the 
house more often if he wished to do so.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance, or by reason of being permanently 
housebound, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

